Case 1:17-cv-05575-AJN-OTW Document 118 Filed 10/15/19 Page 1of3

Lawrence E, Abelman Of Counsel:
Jeffrey A. Schwab ABELMAN, FRAYNE & SCHWAB Victor M. Tannenbaum
Peter J. Lynfield Attorneys at Law Thomas E, Spath
Caridad Pifieiro Scordato 666 Third Avenue Melvin L. Ortner
Michael Aschen J. David Dainow
Julianne Abelman New York, New York 10017-5621 David Toren (Ret.)
Julie B. Seyler _—
Marie Anne Mastrovito Telephone: (212) 949-9022 Lori B, Cohen
Anthony A. Coppola Facsimile: (212) 949-9190 Stoven M, Hertzberg
ed W, Branthover : arles S. Stein
Anthony J. DiFilippi e-mail@lawabel.com Erica R. Halstead
Jennifer R. Waitman Aimee M. Allen
Norman D, Hanson Vindra Richter
Frank Terranella _—
Raiph J. Crispino Alexander Zinchuk*
Douglas J. Gilbert October 15 > 2019 Kristin J. Breen*
*(Registered Patent Agent)

pov 2 al
Filed By ECF, and
Email to NathanNYSDChambers@nysd.uscourts.gov

Honorable. Alison J. Nathan,
United States District Judge 7
Thurgood Marshall United States Courthouse hs
40 Foley Square | JAN 1 13 2020. |
New York, NY 10007 be oon

foams’

Re: Hamilton Int’l. Ltd. v. Vortic LLC, et al.; 17 CV 5575 (AINVOTW).
Judge Nathan:

We represent the plaintiff Hamilton International Ltd. (“Hamilton”), and submit this
letter motion pursuant to the Court’s Opinion and Order dated September 30, 2019 (Dkt. 115),
seeking to redact portions of deposition testimony and documents submitted in connection with
Hamilton’s motion for a summary judgment (Dkt. 77).' The material Hamilton seeks to redact
has been designated by its counsel as “Confidential-Attorneys’ Eyes Only” pursuant to the
Stipulated Protective Order (Dkt. 37).?

Hamilton seeks to have its confidential business information redacted from the public
record. If this information is publicly divulged, including to competitors, it may have a negative
impact on Hamilton’s business operations. In such circumstances, confidential information may
be protected from disclosure despite both the common law and First Amendment presumptions
of public access to judicial documents. See Nixon v. Warner Commce’ns., Inc., 435 U.S. 589, 598
(1978) (courts may refuse to permit files to be used “as [a] source[] of business information that
might harm a litigant’s competitive standing”); Standard Inv. Chartered, Inc. v. Fin. Indus.
Regulatory Auth., Ind., 347 F. App’x 615, 616-17 (2d Cir. 2009) (First Amendment presumption

 

' The Court ordered that, “... Plaintiff shall support its application for redactions ... with
authority and articulated reasoning that is specific to the content that it seeks to keep under seal.”
Dkt. 115 at p. 17.

* In compliance with Rule 4(B) of Your Honor’s Individual Practices in Civil Cases, on February
15, 2019 (Dkt. 76), the undersigned filed a letter via the Courts ECF system, and emailed the
same to the Court with a copy of the relevant documents in highlighted form, and with a loose
leaf set of those pages on which plaintiff seeks redaction. A courtesy hard-copy of all papers
associated with this redaction request was also mailed to Chambers.

 
Case 1:17-cv-05575-AJN-OTW Document 118. Filed 10/15/19
ABELMAN, ¥RAYNE & SCHWAB
Hon. Alison J. Nathan

October 15, 2019
Page 2

was overcome where the court found that disclosure would subject party to harm and cause
competitive disadvantage); Encyclopedia Brown Prods., Ltd. v. Home Box Office Inc., 26
F.Supp.2d 606, 608-09, 614 (S.D.N.Y. 1998) (common law presumption overcome where
information “would give [defendant’s] competitors a bargaining advantage in negotiating with
[its supplier]”); In re Parmalat Securities Litigation, 258 F.R.D. 236, 244 (S.D.N.Y. 2009). The
Court must balance the importance of public access against competing considerations. Lugosch
v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).

In light of the Court’s September 30" Order, Hamilton has lessened its redaction request.
The information Hamilton seeks to protect is limited and narrowly tailored. See, Prescient
Acquisition Grp, Inc. v. MJ Publ’g Trust, 487 F. Supp. 2d 374, 375 (S.D.N.Y. 2007) (a party
seeking to seal documents must “identify with particularity (i.e. page and line) the precise
information ... which the party maintains should be kept under seal” and “demonstrate[e] the
particular need for sealing the information.”). Hamilton is now seeking to redact only a small
amount of information pertaining to its business operations which if disclosed to the public
would put it at a competitive disadvantage. See, Declaration of Antoine Haller attached hereto as

Exhibit 1.

Set forth below is a chart identifying the few documents plaintiff seeks to redact and the

basis for the redaction.

 

Information Sought To Be Redacted

Grounds for Redaction Request

 

Page 13, lines 20 — 22, Page 16, lines 17 — 19
of Memorandum of Law in Support of

Plaintiffs Motion for Summary Judgment
(Dkt. 83)

Redacted information pertains to Hamilton’s
product pricing, 2017 sales volume, and
projected sales volume for 2018, which if
divulged to the public could cause harm to
Hamilton’s business.

 

Page 3, paragraphs 12 -14 of Statement of
Undisputed Material Facts in Support of
Plaintiff's Motion for Summary Judgment and
Entry of a Permanent Injunction (Dkt. 81)

Redacted information pertains to Hamilton’s
product pricing; 2017 sales volume; and
projected sales volume for 2018, which if
divulged to the public could cause harm to
Hamilton’s business.

 

Excerpts of the Deposition Transcript of Mamy
Murielle Raveloson attached as Exhibit 4 to the
Declaration of Michael Aschen in Support of
Plaintiff's Motion for Summary Judgment
(Dkt. 84-4)

Redacted information pertaining to Hamilton’s
historical advertising budget in the United
States; manufacturing sources; sales outlets;
sales volume; and product pricing, which if
divulged to the public could cause harm to
Hamilton’s business.

 

 

Exhibit 5 to the Deposition Transcript of
Mamy Murielle Raveloson attached as Exhibit
4 to the Declaration of Michael Aschen in
Support of Plaintiffs Motion for Summary
Judgment (Dkt. 84-4)

 

Invoices from The Swatch Group U.S. Inc.,
Hamilton Division. Redacted information
pertains to Hamilton’s pocket watch sales
volume and product pricing which if divulged
to the public could cause harm to Hamilton’s
business.. Additional redacted information
pertains to products which are not relevant to
any claims or defenses in this case.

 

 

 
Case 1:17-cv-05575-AJN-OTW Document 118. File Vie 10/15/19 ag e3o0f3
ABEL NOY RUNS & SCHWAB
Hon. Alison J. Nathan

October 15, 2019
Page 3

For the foregoing reasons it is respectfully requested that the Court grant this application
for redaction of the few items identified above and maintain the un-redacted copies of the

documents under seal.
“Log submitted,

Ce Aschen

MA:pz
Att.
ce: Hamilton Int’1. Ltd.
Anthony J. DiFilippi, Esq.
Counsel for Defendants (by ECF and email)

 

 

Having reviewed these redaction and sealing
requests, the Court GRANTS Plaintiff's motion.
The Court finds that the requests are narrowly
tailored to protect competitive business
information. Applying the Second Circuit
standard set out in Lugosch, the protection
against the risk of competitive disadvantage in
this case is of a higher value than the value to the
public such that closure is necessary. Lugosch v.
Pyramid Co. of Onondaga, 435 F.3d 110 Qd
Cir. 2006).

SO ORDERED.

 

 

 

UNWED © TATES DISTRICT JUDGE

 
